Citation Nr: 1532435	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-08 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to December 6, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied TDIU.  A December 2013 rating decision granted service connection and an increased rating for disabilities, resulting in a combined rating for the service-connected disabilities of 100 percent.  Thus, the issue on appeal is limited to the period prior to December 6, 2012, as a combined 100 percent disability rating is the greater benefit.

A hearing was held in this matter before the Board in September 2014.  A transcript is of record.


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notices to the Veteran regarding this claim.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examination.  The examiner considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.


Merits

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2014). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the present case, from the period prior to December 6, 2012, the Veteran was service-connected for obstructive sleep apnea, evaluated as 50 percent disabling; para central herniated disc of the thoracolumbar spine, evaluated as 40 percent disabling; bursitis of the left shoulder, evaluated as 10 percent disabling;  patellofemoral syndrome in the right knee, evaluated as 10 percent disabling; right lower extremity radiculopathy associated with the paracentral herniated disc in the thoracolumbar spine, evaluated as 10 percent disabling; left lower extremity radiculopathy associated with para central herniated disc in the thoracolumbar spine, evaluated as 10 percent disabling; and bilateral hearing loss, hypertension, hemorrhoids, gastroesophageal reflux disease, and eczema, each evaluated as noncompensable.  The combined rating was 80 percent disabling prior to December 6, 2012.  Accordingly, the Veteran met the schedular requirements for a TDIU prior to December 6, 2012.

The Veteran contends that for the period at issue, he was unemployable and has remained unable to work as a result of his service-connected disabilities.  The sole fact that the veteran is unemployed or has difficulty obtaining employment is not enough to warrant TDIU.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the Veteran's July 2008 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, he indicated that his back disability prevented him from securing or following any substantially gainful occupation.  He also reported a high school education, that he last worked full time in October 2006 and that he became too disabled to work in November 2006.

The Veteran testified at a hearing in September 2014.  At the hearing, the Veteran stated that while in the military he worked as a jet engine mechanic.  He further testified he has received no education or training following his military service.  After service, he applied for jobs and got one at Home Depot.  However, the position was lifting heavy bags and being on his feet in the garden department all day.  Because of his disabilities with his back he had to quit the job.  Following that position, he tried to do handyman work but despite having opportunities, he lost a lot of jobs because of the limitations in his lower back.  The Veteran further testified that he had applied for sedentary and non-physical jobs but he did not receive any job offers.  

Regarding his service-connected disabilities, the Veteran testified that his low back disability was the primary reason he could not work from 2006 to 2012 but also that his anxiety and depression played a role as well.  However, the Veteran's anxiety and depression was service connected effective December 2012, and, therefore, is not relevant to employability during the period at issue.

From the period of 2006 to 2012, the Veteran testified he had low back symptoms such as his legs going numb, as well as pain down the legs causing them to give out.  One particular time, the Veteran fell in the garage requiring eighteen stitches.  He testified he was unable to help vacuum or bend over to do things around the house.  He has had one surgery on the back as well as chiropractic care and pain medication.  The Veteran's wife also testified to coming home and finding the Veteran lying on the floor in pain due to his back.  

The Veteran further testified that he could not pick anything up over his shoulder or bend down and put any pressure on his knee, as a result of his service-connected right knee and left shoulder disabilities.  Additionally, the Veteran testified that his service-connected sleep apnea would cause him to fall asleep at a red light out of tiredness.  He also indicated he was irritable since he was waking up in the middle of the night.  

The Veteran's most recent VA Form 21-8940, Application for Increased Compensation Based on Unemployability, dated March 2011 indicates his back disability prevented him from securing or following any substantially gainful employment.  His last employment was at Home Deport from March 2007 to April 2007 and then he was self-employed from May 2007 to September 2010, which is consistent with his testimony.  

A VA examination was performed in October 2008 addressing the Veteran's claim for individual unemployability resulting from his service-connected back disability.  The Veteran noted that he was currently being seen by a chiropractor in addition to his doctor at the community based outpatient center.  He stated that he was self-employed at present and worked on a sit-on-tractor cutting grass.  He also did some plumbing and a little construction.  He reported he avoided doing excessive lifting, which was not possible for him.  Sometimes he would lose customers, as he was unable to meet the timeline that customers wanted.  He was able to work about 8-10 hours a week in his self-employed position.  He described back pain which was on the right side of the lower back which would go down the right leg.  It mainly involved the right thigh and could go down to the knee.  He experienced an occasional tingling sensation down that thigh.  He described his low back pain as pretty much constant, but it could worsen.  The pain intensity could be as high as 8-9/10.  He used over the counter medication daily, as well as Vicodin a few times a week when needed.  He noted he does get a response when using his medications.  He reported flare-ups about two times per month.  They can last from two to three days to up to a week.  He also reported incapacitating episodes several times over the last year, which can be one to two times a month, lasting anywhere from two to seven days.  He reported occasional numbness to the right side of his thigh.  He denied problems with walking or using any assistive devices.  Rarely he would use a cane.  Otherwise he did not use crutches or a walker and walked unaided.  He indicated he could walk 1/4 to 1/2 mile without difficulty, and climb stairs without difficulty. He denied problems with instability or an unstable gait or any falls.  His disability did affect his mobility, he said, and decreased the distance he could walk.  He said he could not really do his job when he was having flare-ups with the pain to his lower back.  He could not drive long distances and would have to stop every 45 minutes to stretch.  

On examination, the Veteran had a normal gait.  He could feel monofilament to the lower extremities, symmetrically, in all areas tested.  Strength in the lower extremities was 5/5 bilaterally symmetrical.  There was no lumbar spine tenderness on palpation and no paraspinal spasm.  Range of motion testing was limited due to pain, with further limitation following three repetitions.  There was no weakness noted, no lack of endurance or incoordination.  The diagnostic assessment included herniated disk L5-S1 status post-surgery with chronic low back strain.  In the examiner's opinion, the Veteran was restricted in physical employability secondary to his back condition and is not restricted in nonphysical or sedentary employability secondary to his back condition.

The Board acknowledges the representative's August 2013 contentions in the informal hearing brief.  Specifically, the representative contends that the last VA examination addressing the Veteran's employability was in 2008.  At that time, the Veteran was only service connected for his back and since then, he is service connected for additional disabilities with effective dates within the period at issue.  The Board has considered the additional service-connected disabilities in rendering this decision.

The Veteran testified that mainly his service-connected back, left shoulder, right knee and sleep apnea disabilities made him unemployable during the period at issue.  However, the majority of the Veteran's testimony regarding his difficulties obtaining and maintaining employment related to symptoms from his back disability, which was addressed in the October 2008 VA examination opinion.  While the Board notes the October 2008 VA examination only considered the Veteran's service-connected back disability in rendering the medical opinion that he was not restricted from nonphysical or sedentary employability, the Board finds this opinion to be consistent with the Veteran's testimony as well as the additional service-connected disabilities during the period at issue.  There is no evidence that the Veteran was not capable of performing the acts required by a nonphysical or sedentary employment despite his testimony that he was unable to find such work during this time. 

There is no additional evidence included in the record to indicate difficulty obtaining or maintaining employment.  After weighing all evidence of record, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation for the period prior to December 6, 2012.  It is accepted that he was unable to engage in physically strenuous work during this time due to his service-connected low back disability, but he was not precluded from more sedentary types of work.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a total disability rating due to TDIU prior to December 6, 2012 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


